IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,553 & AP-75,554


EX PARTE SAMMY URBANO LEOS, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NO. 20727 IN THE 278TH JUDICIAL DISTRICT COURT

FROM WALKER COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted two counts
of aggravated assault and sentenced to twenty-five years' imprisonment. 
	Applicant contends that he was denied his right to appeal because counsel failed to timely
file a notice of appeal.  We remanded this application to the trial court for findings of fact and
conclusions of law.
	The trial court has determined that Applicant was denied his right to appeal because no notice
of appeal was ever filed.  We  find, therefore, that Applicant is entitled to the opportunity to file an
out-of-time appeal of the judgment of conviction in Cause No. 20727 from the 278th  Judicial District
Court of Walker County.  Applicant is ordered returned to that time at which he may give a written
notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time
limits shall be calculated as if the sentence had been imposed on the date on which the mandate of
this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must take
affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate
of this Court issues.

Delivered: November 22, 2006
Do Not Publish